Title: To George Washington from Bartlett Hinds, 10 September 1780
From: Hinds, Bartlett
To: Washington, George


                        
                            Sir
                            Camp 10th Septr 1780
                        
                        I am Very unhappy in being oblige to offer my Resignation before the Close of this Campaign—But Contrary to
                            my wishes or Expectations, Circumstances have turn’d up which render my leaving the service necessary.
                        I therefore pray that your Exellency would Accept of this as my resignation and Grant me an Immediate
                            discharge from the service—I am Sir with every mark of respect your Excellencies most Obedient and Very Humble Servant
                        
                            Bartlett Hinds Capt. Lt in
                            the 10th Massachusetts Regiment

                        
                    